Citation Nr: 0509422	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  03-36 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date prior to September 28, 2000, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel






INTRODUCTION

The veteran served on active duty from July 1968 to October 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which granted service connection for 
PTSD and assigned a schedular evaluation of 70 percent 
disabling, effective from September 28, 2000.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and obtained any relevant evidence he 
identified.

2.  The veteran did not submit a claim, either formal or 
informal, for service connection for PTSD prior to September 
28, 2000.


CONCLUSION OF LAW

The criterion for entitlement to an effective date prior to 
September 28, 2000, for the grant of service connection for 
PTSD is not met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VA 
furnished VCAA notices to the veteran regarding the issue on 
appeal in April 2004, subsequent to the January 2002 rating 
decision.  Because the VCAA notice in this case was not 
provided to the appellant prior to the RO decision from which 
he appeals, it can be argued that the timing of the notice 
does not comply with the express requirements of the law as 
found by the Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all that the VCAA requires is that the duty to 
notify is satisfied and that appellants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the appellant in this 
case.  In the January 2002 and subsequent rating decisions, 
the October 2003 Statement of the Case, and the April 2004 
letter from the RO, VA informed the appellant of the 
applicable laws and regulations, including applicable 
provisions of the VCAA, the evidence needed to substantiate 
his claim, and which party was responsible for obtaining the 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  In the April 2004 letter, VA informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  VA also 
informed the veteran to send copies of any relevant evidence 
he had in his possession and that he could also get any 
relevant records himself and send them to VA.  Thus, the 
Board finds that VA's duty to notify has been fulfilled and 
any defect in the timing of such notice constitutes harmless 
error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim.  The veteran's 
service and VA treatment records as well as treatment records 
from the Vet Center have been obtained and he has been 
afforded VA examinations during the appeal period.  The 
veteran has not indicated that any additional pertinent 
evidence exists and there is no indication in the claims file 
to suggest that any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the veteran with the 
claims under consideration and that adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and or development action, poses 
no risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

Analysis

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  An exception to this general rule applies 
if a claim is received within one year from separation from 
service.  In that case, the effective date shall be the day 
following separation from service.  See 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits.  The benefit sought must be identified.  
38 C.F.R. § 3.155.  The mere presence of medical evidence of 
a disability does not constitute a claim; rather, the veteran 
must assert a claim either expressly or impliedly.  VA is not 
required to conjure up issues not raised by the claimant.  
Brannon v. West, 12 Vet. App. 32, 35 (1998).

In the present case, the veteran filed a formal claim for 
entitlement to service connection for PTSD on September 28, 
2000.  Prior to this date, the record contains evidence that 
the veteran was in receipt of psychiatric treatment on August 
16, 1999, and was diagnosed with PTSD on September 21, 1999.  
An April 2002 statement from the veteran's VA treating 
physician notes that, during the course of treatment on 
September 21, 1999, the veteran was advised to consult with 
the benefits counselor to initiate a claim for service 
connected disability due to PTSD.  However, the claims file 
does not show that a claim for PTSD was received prior to 
September 28, 2000, or that any claim for that benefit was 
previously denied.  

The Board acknowledges the veteran's contention and his 
belief that his award of service connection for PTSD should 
date back to August 1999 based on his communication with VA 
medical staff regarding his PTSD.  However, as noted above, 
VA regulations for establishing an effective date for an 
award of service connection require not only evidence of a 
diagnosis of the disability in question, but also a 
communication from the veteran or his or her representative 
expressing a desire to apply for service connection for the 
disability diagnosed.  The veteran has cited to the 
provisions of 38 C.F.R. § 3.157 as providing that a report of 
examination or hospitalization will be considered a claim in 
certain circumstances.  However, the Board's reading of this 
regulation is that the provisions are applicable to claims 
for increased ratings or claims to reopen.  As noted above, 
there is no evidence showing that any PTSD claim was 
previously adjudicated by the RO.  Therefore, the provisions 
of 38 C.F.R. § 3.157 do not apply. 

In the case at hand, there is no evidence of any 
communication from the veteran expressing a desire to apply 
for service connection for his PTSD until September 28, 2000.  
As a result, there is nothing in the record prior to 
September 28, 2000, that can be construed as an application 
for service connection for PTSD.  Thus, there is no basis for 
awarding service connection for PTSD prior to September 28, 
2000.

Again, the Board fully understands the veteran's contentions.  
However, the Board is bound by VA laws and regulations, and 
in the present case there is simply no legal basis for 
finding that an earlier effective date is warranted.  The 
Board has also considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

The appeal to establish entitlement to an effective date 
prior to September 28, 2000, for the grant of service 
connection for PTSD is denied.



_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


